Exhibit 10.1

PLYMOUTH OPPORTUNITY REIT, INC.

Up to 65,000,000 Shares of Common Stock

DEALER MANAGER AGREEMENT

November 1, 2011

Plymouth Real Estate Capital LLC

Two Liberty Square, 10th Floor
Boston, Massachusetts 02109

Ladies and Gentlemen:

Plymouth Opportunity REIT, Inc., a Maryland corporation (the "Company"), has
registered for public sale 65,000,000 shares of its common stock, $.01 par value
per share (the "Shares"), of which 15,000,000 Shares are intended to be offered
pursuant to the Company’s distribution reinvestment plan (the "DRP"). The
Company proposes to offer (a) up to 50,000,000 Shares for a purchase price of
$10.00 per Share (subject in certain circumstances to discounts based upon the
volume of shares purchased), in the primary offering (the "Primary Offering")
and (b) up to 15,000,000 Shares for a purchase price of $9.50 per Shares for
issuance through the DRP (the DPR, together with the Primary Offering, are
herein referred to as the "Offering") (subject to the right of the Company to
reallocate such Shares between the Primary Offering and the DRIP), all upon the
other terms and subject to the conditions set forth in the Prospectus (as
defined in Section 1.1).

The Company will be managed by Plymouth Real Estate Investors, Inc. (the
"Advisor") pursuant to the advisory agreement to be entered into between the
Company and the Advisor (the "Advisory Agreement") substantially in the form
included as an exhibit to the Registration Statement (as defined in Section 1.1.

Upon the terms and subject to the conditions contained in this Dealer Manager
Agreement (this "Agreement"), the Company hereby appoints Plymouth Real Estate
Capital LLC, a Massachusetts limited liability company (the "Dealer Manager"),
to act as the exclusive dealer manager for the Offering, and the Dealer Manager
desires to accept such engagement.

In connection with the sale of Shares, the Company hereby agrees with you, the
Dealer Manager, as follows:

1.Representations and Warranties of the Company. As an inducement to the Dealer
Manager to enter into this Agreement, the Company represents and warrants to the
Dealer Manager and to each Dealer (as defined in Section 5.2 hereof) that:

1.1.The Company has prepared and filed with the Securities and Exchange
Commission (the "SEC") a registration statement (Registration No. 333-173048)
that has become effective for the registration of the Shares under the
Securities Act of 1933, as amended (the "Securities Act"), and the applicable
rules and regulations (the "Rules and Regulations") of the SEC promulgated
thereunder. Copies of such registration statement as initially filed and each
amendment thereto have been or will be delivered to the Dealer Manager. The
registration statement and the prospectus contained therein, as finally amended
at the effective date of the registration statement (the "Effective Date"), are
respectively hereinafter referred to as the "Registration Statement" and the
"Prospectus," except that if the Company files a prospectus or prospectus
supplement pursuant to Rule 424(b) under the Securities Act, or if the Company
files a post-effective amendment to the Registration Statement, the term
"Prospectus" includes the prospectus filed pursuant to Rule 424(b) or the
prospectus included in such post-effective amendment. The term "Preliminary
Prospectus" as used herein shall mean a preliminary prospectus related to the
Shares as contemplated by Rule 430 or Rule 430A of the Rules and Regulations
included at any time as part of the registration statement.

1 

 

1.2.On the Effective Date, on the date of the Prospectus and on the date any
post-effective amendment to the Registration Statement becomes effective or any
amendment or supplement to the Prospectus is filed with the SEC, the
Registration Statement and the Prospectus, as applicable, including the
financial statements contained therein, complied or will comply with the
Securities Act and the Rules and Regulations. On the Effective Date, the
Registration Statement did not or will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. On the date of the
Prospectus, as amended or supplemented, as applicable, the Prospectus did not or
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Notwithstanding anything contained herein to the contrary, the
Company’s representations in this Section 1.2 will not extend to such statements
contained in or omitted from the Registration Statement or the Prospectus, as
amended or supplemented, that are primarily within the knowledge of the Dealer
Manager or any of the Dealers and are based upon information furnished by the
Dealer Manager in writing to the Company specifically for inclusion therein.

1.3.No order preventing or suspending the use of any Preliminary Prospectus or
the Prospectus has been issued and no proceedings for that purpose are pending,
threatened or, to the knowledge of the Company, contemplated by the SEC; and, to
the knowledge of the Company, no order suspending the offering of the Shares in
any jurisdiction has been issued and no proceedings for that purpose have been
instituted or threatened or are contemplated.

1.4.The Company intends to use the funds received from the sale of the Shares as
set forth in the Prospectus.

1.5.The Company has full legal right, power and authority to enter into this
Agreement and to perform the transactions contemplated hereby, except to the
extent that the enforceability of the indemnity provisions contained in Section
6 hereof may be limited under applicable securities laws and to the extent that
the enforceability of this Agreement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws that affect creditors’ rights
generally or by equitable principles relating to the availability of remedies.

1.6.The execution and delivery of this Agreement, the consummation of the
transactions contemplated herein and compliance with the terms of this Agreement
by the Company will not conflict with or constitute a default or violation under
any charter, bylaw, contract, indenture, mortgage, deed of trust, lease, rule,
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company, except to the extent that the enforceability of the indemnity
provisions contained in Section 6 hereof may be limited under applicable
securities law and to the extent that the enforceability of this Agreement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws that affect creditors’ rights generally or by equitable principles
relating to the availability of remedies.

1.7.No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Agreement or the issuance and sale by the Company of the Shares,
except as may be required under the Securities Act and the Rules and Regulations
thereunder, by the Financial Industry Regulatory Authority ("FINRA") or under
applicable state securities laws.

1.8.The Shares have been duly authorized and, when issued and sold as
contemplated by the Prospectus and the Company’s charter, as amended and
supplemented, and upon payment therefor as provided in the Prospectus and this
Agreement, the Shares will be validly issued, fully paid and nonassessable and
will conform to the description thereof contained in the Prospectus.

2

 

 

2.Representations and Warranties of the Dealer Manager. As an inducement to the
Company to enter into this Agreement, the Dealer Manager represents and warrants
to the Company that:

2.1.The Dealer Manager is a member in good standing of FINRA and a broker-dealer
registered as such under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"). The Dealer Manager and its employees and representatives have
all required licenses and registrations to act under this Agreement.

2.2.The Dealer Manager represents and warrants to the Company and each person
that signs the Registration Statement that the information under the caption
"Plan of Distribution" in the Prospectus, as amended and supplemented, and all
other information furnished and to be furnished to the Company by the Dealer
Manager in writing expressly for use in the Registration Statement, any
Preliminary Prospectus or the Prospectus does not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

3.Covenants of the Company. The Company covenants and agrees with the Dealer
Manager that:

3.1.It will, at no expense to the Dealer Manager, furnish the Dealer Manager
with such number of printed copies of the Registration Statement, including all
amendments and exhibits thereto, as the Dealer Manager may reasonably request.
It will similarly furnish to the Dealer Manager and others designated by the
Dealer Manager as many copies as the Dealer Manager may reasonably request in
connection with the offering of the Shares of: (a) the Prospectus, including any
amendments and supplements thereto and (b) this Agreement.

3.2.The Company will prepare and file with the appropriate regulatory
authorities, on behalf of and at no expense to the Dealer Manager, the printed
sales literature or other materials authorized by the Company to be used in the
Offering ("Authorized Sales Materials"). In addition, the Company will furnish
the Dealer Manager and others designated by the Dealer Manager, at no expense to
the Dealer Manager, with such number of printed copies of Authorized Sales
Materials as the Dealer Manager may reasonably request.

3.3.The Company will furnish such information and execute and file such
documents as may be necessary for it to qualify the Shares for offer and sale
under the securities laws of such jurisdictions as the Dealer Manager may
reasonably designate and will file and make in each year such statements and
reports as may be required. The Company will furnish to the Dealer Manager upon
request a copy of such papers filed by the Company in connection with any such
qualification.

3.4.It will: (a) file every amendment or supplement to the Registration
Statement or the Prospectus that may be required by the SEC or any state
securities administration and (b) if at any time the SEC shall issue any stop
order suspending the effectiveness of the Registration Statement or any state
securities administration shall issue any order or take other action to suspend
or enjoin the sale of the Shares, it will promptly notify the Dealer Manager.

3.5.If at any time when a Prospectus is required to be delivered under the
Securities Act and the Rules and Regulations thereunder any event occurs as a
result of which, in the opinion of either the Company or the Dealer Manager, the
Prospectus would include an untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in view of the
circumstances under which they were made, not misleading, the Company will
promptly notify the Dealer Manager thereof (unless the information shall have
been received from the Dealer Manager) and will prepare an amendment or
supplement to the Prospectus that will correct such statement or omission.

3

 

3.6.It will comply with all requirements imposed upon it by the Securities Act
and the Exchange Act, by the rules and regulations of the SEC promulgated
thereunder and by all securities laws and regulations of those states in which
an exemption has been obtained or qualification of the Shares has been effected,
to permit the continuance of offers and sales of the Shares in accordance with
the provisions hereof and of the Prospectus.

3.7.The Company will pay all expenses incident to the performance of its
obligations under this Agreement, including (a) the preparation, filing and
printing of the Registration Statement as originally filed and of each amendment
thereto, (b) the preparation, printing and delivery to the Dealer Manager of
this Agreement, the Selected Dealer Agreement and such other documents as may be
required in connection with the offer, sale, issuance and delivery of the
Shares, (c) the fees and disbursements of the Company’s counsel, accountants and
other advisors, (d) the fees and expenses related to the review of the terms and
fairness of the Offering by FINRA, (e) the fees and expenses related to the
registration and qualification of the Shares under federal and state securities
laws, including the fees and disbursements of counsel in connection with the
preparation of any Blue Sky survey and any supplement thereto, (f) the printing
and delivery to the Dealer Manager of copies of any Preliminary Prospectus and
the Prospectus, including any amendments and supplements thereto, (g) the fees
and expenses of any registrar or transfer agent in connection with the Shares
and (h) the costs and expenses of the Company relating to the preparation and
printing of any Authorized Sales Materials and Company-approved investor
presentations undertaken in connection with the marketing of the Shares,
including, without limitation, expenses associated with the production of slides
and graphics, fees and expenses of any consultants engaged in connection with
presentations with the prior approval of the Company and travel and lodging
expenses of the representatives of the Company and any such consultants.

4.Covenants of the Dealer Manager. The Dealer Manager covenants and agrees with
the Company that:

4.1.In connection with the Dealer Manager’s participation in the offer and sale
of Shares (including, without limitation, any resales and transfers of Shares),
the Dealer Manager will comply, and in its agreements with Dealers will require
that the Dealers comply, with all requirements and obligations imposed upon any
of them by (a) the Securities Act, the Exchange Act and the rules and
regulations of the SEC promulgated under both such acts, including the
obligation to deliver a copy of the Prospectus as amended or supplemented; (b)
all applicable state securities laws and regulations as are from time to time in
effect; (c) the applicable rules of FINRA, including, but not in any way limited
to, Rules 2440, 2730, 2740 and 2750 of the NASD Conduct Rules and FINRA Rule
2310; (d) all applicable rules and regulations relating to the suitability of
the investors, including, without limitation, the provisions of Articles III.C
and III.E of the Statement of Policy regarding Real Estate Investment Trusts of
the North American Securities Administrators Association, Inc. ("NASAA
Guidelines"); (e) any other state and federal laws and regulations applicable to
the Offering, the sale of Shares or the activities of the Dealer Manager
pursuant to this Agreement, including without limitation the privacy standards
and requirements of state and federal laws, including the Gramm-Leach-Bliley Act
of 1999, and the laws governing money laundering abatement and anti-terrorist
financing efforts, including the applicable rules of the SEC and FINRA, the Bank
Secrecy Act, as amended, the USA PATRIOT Act of 2001 and regulations
administered by the Office of Foreign Asset Control at the Department of the
Treasury; and (f) this Agreement and the Prospectus as amended and supplemented.

4.2.The Dealer Manager will not offer the Shares, and in its agreements with
Dealers will require that the Dealers not offer Shares, in any jurisdiction
unless and until (a) the Dealer Manager has been advised by the Company in
writing that the Shares are either registered in accordance with, or exempt
from, the securities laws of such jurisdiction and (b) the Dealer Manager and
any Dealer offering Shares in such jurisdiction have all required licenses and
registrations to offer Shares in that jurisdiction.

4

 

4.3.The Dealer Manager will make, and in its agreements with Dealers will
require that Dealers make, no representations concerning the Offering except as
set forth in the Prospectus as amended and supplemented and in the Authorized
Sales Materials.

4.4.The Dealer Manager will offer Shares, and in its agreements with Dealers
will require that the Dealers offer Shares, only to persons who meet the
financial qualification and suitability standards set forth in the Prospectus as
amended and supplemented or in any suitability letter or memorandum sent to the
Dealer Manager by the Company. The Dealer Manager further agrees that the
Company, in its sole and absolute discretion, may accept or reject any
subscription, in whole or in part, for any reason whatsoever and no commission
will be paid to the Dealer Manager with respect to the portion of any
subscription that is rejected.

The Dealer Manager shall maintain, or in its agreements with Dealers shall
require the Dealers to maintain, for at least six years from the date of an
investor's subscription, a record of the information obtained to determine that
an investor meets the financial qualification and suitability standards imposed
on the offer and sale of the Shares (both at the time of the initial
subscription and at the time of any additional subscriptions, including initial
enrollments and increased participations in the DRP).

In making these determinations as to financial qualification and suitability,
the Dealer Manager may rely on representations from (i) investment advisers who
are not affiliated with a Dealer or (ii) banks acting as trustees or
fiduciaries. With respect to the Dealer Manager’s obligation to maintain records
of an investor’s financial qualification and suitability, the Company agrees
that the Dealer Manager can satisfy its obligations by contractually requiring
such information to be maintained by the investment advisers or banks discussed
in the preceding sentence.

4.5.Except for Authorized Sales Materials, the Company has not authorized the
use of any supplemental literature or sales material in connection with the
Offering and the Dealer Manager agrees not to use any such material that has not
been authorized by the Company. The Dealer Manager further agrees (a) not to
deliver any Authorized Sales Materials to any person unless it is accompanied or
preceded by the Prospectus as amended and supplemented, (b) not to show or give
to any investor or prospective investor or reproduce any material or writing
that is supplied to it by the Company and marked "broker-dealer use only" or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public and (c) not to show or give to any
investor or prospective investor in a particular jurisdiction any material or
writing that is supplied to it by the Company if such material bears a legend
denoting that it is not to be used in connection with the sale of Shares to
members of the public in such jurisdiction.

4.6.The Dealer Manager agrees to be bound by the terms of the Escrow Agreement
dated March 20, 2011, among People's United Bank, as escrow agent, the Dealer
Manager and the Company, and the Dealer Manager further agrees that it will not
represent or imply that People's United Bank, as the escrow agent identified in
the Prospectus, has investigated the desirability or advisability of an
investment in the Company or has approved, endorsed or passed upon the merits of
the Shares or of the Company, nor will the Dealer Manager use the name of said
escrow agent in any manner whatsoever in connection with the offer or sale of
the Shares other than by acknowledgment that it has agreed to serve as escrow
agent.

4.7.The Dealer Manager will provide the Company with such information relating
to the offer and sale of the Shares by it as the Company may from time to time
reasonably request or as may be requested to enable the Company to prepare such
reports of sale as may be required to be filed under applicable federal or state
securities laws.

4.8.The Dealer Manager will permit a Dealer to participate in the Offering only
if such Dealer is a member of FINRA.

5

 

 

5.Obligations and Compensation of Dealer Manager.

5.1.The Company hereby appoints the Dealer Manager as its agent and principal
distributor during the Offering Period (as defined in Section 5.3 hereof) for
the purpose of finding, on a best-efforts basis, purchasers for the Shares for
cash through the distribution channels contemplated herein. The Dealer Manager
may also arrange for the sale of Shares for cash directly to clients and
customers identified by the Company on the terms and conditions stated herein
and in the Prospectus. The Dealer Manager hereby accepts such agency and
distributorship and agrees to use its best efforts to find purchasers for the
Shares on said terms and conditions.

5.2.The Shares offered and sold through the Dealer Manager under this Agreement
shall be offered and sold only by the Dealer Manager and other securities
dealers the Dealer Manager may retain (collectively, the "Dealers"); provided
that (a) the Dealer Manager reasonably believes that all Dealers are registered
with the SEC, are members of FINRA and are duly licensed or registered by the
regulatory authorities in the jurisdictions in which they will offer and sell
Shares or are exempt from broker dealer registration with the SEC and all other
applicable regulatory authorities, (b) all such engagements are evidenced by
written agreements, the terms and conditions of which substantially conform to
the form of Soliciting Dealers Agreement approved by the Company and the Dealer
Manger, in the form attached to this Agreement as Exhibit A (the "Selected
Dealer Agreement"), and (c) the Company shall have previously approved each
Dealer (such approval not to be unreasonably withheld or delayed).

5.3.The "Offering Period" shall mean that period during which Shares may be
offered for sale, commencing on the Effective Date of the Registration Statement
(but in no event prior to the Effective Date of the Registration Statement),
during which period offers and sales of the Shares shall occur continuously in
the jurisdictions in which the Shares are registered or qualified or exempt from
registration (as confirmed in writing by the Company to the Dealer Manager)
unless and until the Offering is terminated, provided that the Dealer Manager
and the Dealers will suspend or terminate offering Shares upon request of the
Company at any time and will resume offering Shares upon subsequent request of
the Company. The Offering Period shall in all events terminate upon the sale of
all of the Shares. Upon termination of the Offering Period, the Dealer Manager’s
agency and this Agreement shall terminate without obligation on the part of the
Dealer Manager or the Company except as set forth in this Agreement.

(a) Subject to the volume discounts and other special circumstances described in
or otherwise provided in the "Plan of Distribution" section of the Prospectus or
this Section 5.3, the Company agrees to pay the Dealer Manager selling
commissions in the amount of four percent (4%) of the selling price of each
Share for which a sale is completed from the Shares offered in the Primary
Offering. The Company will not pay selling commissions for sales of Shares
pursuant to the DRP, and the Company may pay reduced selling commissions or may
eliminate commissions on certain sales of Shares, including the reduction or
elimination of selling commissions in accordance with, and on the terms set
forth in, the Prospectus. The Dealer Manager may re-allow all the selling
commissions, subject to federal and state securities laws, to the Dealer who
sold the Shares, as described more fully in the Selected Dealer Agreement.

(b) Subject to the special circumstances described in or otherwise provided in
the "Plan of Distribution" section of the Prospectus or this Section 5.3 as
compensation for acting as the dealer manager, the Company will pay the Dealer
Manager, a dealer manager fee in the amount of one percent (1.0%) of the selling
price of each Share for which a sale is completed from the Shares offered in the
Primary Offering (the "Dealer Manager Fee"). No Dealer Manager Fee will be paid
in connection with Shares sold pursuant to the DRP. The Company shall pay, or
shall reimburse the Dealer Manager for the payment of, expenses associated with
attendance at and sponsorship fees payable to retail and industry conferences,
expenses for bona fide training and education meetings held by the Company, the
Dealer Manager legal fees and non-itemized, non-invoiced due diligence expenses.
The aggregate amount of this additional underwriting compensation shall not
exceed 0.4% of gross offering proceeds.

6

 

(c) Upon the terms set forth in the Prospectus, reduced selling commissions will
be paid to the Dealer Manager and reduced per share selling prices shall be
recovered on large transactions in accordance with the following table, which
may be amended and supplemented by the Prospectus:

Dollar Volume Shares Purchased 

Sales

Commissions

(Based on $10.00

Price Per Share)

  

Dealer

Manager Fee

(Based on $10.00

Price Per Share)

  

Price Per

Share to

Investor

                 0            to            $ 99,999   4%    1%   $10.00  $
100,000             to            $249,999   3%    1%   $9.90  $
250,000             to            $999,999   2%    1%   $9.80  $
1,000,000          to            $4,999,999   1%    1%   $9.70  $
5,000,000          and above   0%    1%   $9.60 

 

(d) All sales commissions payable to you will be paid within 30 days after the
acceptance of a subscriber as a Stockholder by the Company, in an amount equal
to the sales commissions payable with respect to such Shares; provided, however,
the Company reserves the right, at its sole discretion, to change the frequency
of the payment of such commissions to a monthly basis. Notwithstanding the
foregoing, it is understood and agreed that no commission shall be payable with
respect to particular Shares if the Company rejects a proposed subscriber's
Subscription Agreement, which it may do for any reason or for no reason, as set
forth in the form of Subscription Agreement. In addition, no selling commission
shall be payable in connection with the sale of Shares to employees and
associate of the Company and its Affiliates, the Advisor, affiliates of the
Advisor, the Dealer Manager or the Dealers.

Notwithstanding the foregoing, no commissions, payments or amounts whatsoever
will be paid to the Dealer Manager under this Section 5.3 unless or until the
Company raises $2.5 million in the Offering from persons not affiliated with the
Company, its sponsors or its advisor (the "Minimum Offering"). Until the Minimum
Offering is reached, investments will be held in escrow. If the Minimum Offering
is not reached within the time period specified in the Prospectus, investments
will be returned to the investors in accordance with the Prospectus.

The Company will not be liable or responsible to any Dealer for direct payment
of commissions to such Dealer. It is the sole and exclusive responsibility of
the Dealer Manager for payment of commissions to Dealers. Notwithstanding the
above, at its discretion, the Company may act as agent of the Dealer Manager by
making direct payment of commissions to such Dealers without incurring any
liability therefor.

(e) In no event shall the total aggregate compensation payable to the Dealer
Manager and any Dealers participating in the Offering, including, but not
limited to, selling commissions and the Dealer Manager Fee exceed ten percent
(10.0%) of gross offering proceeds from the Primary Offering in the aggregate.

In connection with the minimum amount offered by the Company pursuant to the
Prospectus and FINRA's 10% underwriting compensation limitation under FINRA Rule
2310 ("FINRA's 10% cap"), the Dealer Manager shall advance all of the fixed
expenses, including, but not limited to, salaries of dual employees and other
fixed expenses (including, but not limited to, the Dealer Manager's legal
expenses associated with filing the Offering with FINRA) that are required to be
included within FINRA's 10% cap to ensure that the aggregate underwriting
compensation paid in connection with the Offering does not exceed FINRA's 10%
cap.

The Dealer Manager shall repay to the Company any excess amounts received over
FINRA's 10% cap if the Offering is abruptly terminated after receiving the
maximum amount offered by the Company pursuant to the Prospectus and before
reaching the maximum amount of offered by the Company pursuant to the
Prospectus.

7

 

(f) Notwithstanding anything to the contrary contained herein, if the Company
pays any selling commission to the Dealer Manager for sale by a Dealer of one or
more Shares and the subscription is rescinded as to one or more of the Shares
covered by such subscription, then the Company shall decrease the next payment
of selling commissions or other compensation otherwise payable to the Dealer
Manager by the Company under this Agreement by an amount equal to the commission
rate established in this Section 5.3, multiplied by the number of Shares as to
which the subscription is rescinded. If no payment of selling commissions or
other compensation is due to the Dealer Manager after such withdrawal occurs,
then the Dealer Manager shall pay the amount specified in the preceding sentence
to the Company within a reasonable period of time not to exceed thirty (30) days
following receipt of notice by the Dealer Manager from the Company stating the
amount owed as a result of rescinded subscription.

(g) The Company or the Advisor shall reimburse the Dealer Manager or any Dealer
for reasonable bona fide due diligence expenses incurred by the Dealer Manager
or any Dealer; provided that reimbursement of such bona fide due diligence
expenses to the extent such expenses have actually been incurred and are
supported by detailed and itemized invoice(s) provided to the Company and
permitted pursuant to the rules and regulations of FINRA.

(h) The parties hereto acknowledge that prior to the initial Effective Date, the
Company may have paid to the Dealer Manager advances of monies against
out-of-pocket accountable expenses actually anticipated to be incurred by the
Dealer Manager in connection with the Offering (other than reasonable bona fide
due diligence expenses). Such advances, if any, shall be credited against such
portion of the Dealer Manager Fee payable pursuant to this Section 5.3 that is
retained by the Dealer Manager and not re-allowed until the full amount of such
advances is offset. Such advances are not intended to be in addition to the
compensation set forth in the Section 5.3 and any and all monies advanced that
are not utilized for out-of-pocket accountable expenses actually incurred by the
Dealer Manager in connection with the Offering (other than reasonable bona fide
due diligence expenses) shall be reimbursed by the Dealer Manager to the
Company.

6.Indemnification.

6.1.To the extent permitted by the Company’s charter and the provisions of
Article II.G of the NASAA Guidelines, and subject to the limitations below, the
Company will indemnify and hold harmless the Dealers and the Dealer Manager,
their officers and directors and each person, if any, who controls such Dealer
or Dealer Manager within the meaning of Section 15 of the Securities Act (the
"Indemnified Persons") from and against any losses, claims, damages or
liabilities ("Losses"), joint or several, to which such Indemnified Persons may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement or alleged untrue statement of a material fact
contained (i) in the Registration Statement, the Prospectus, any Preliminary
Prospectus used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them or (ii) in any blue sky
application or other document executed by the Company or on its behalf
specifically for the purpose of qualifying any or all of the Shares for sale
under the securities laws of any jurisdiction or based upon written information
furnished by the Company under the securities laws thereof (any such
application, document or information being hereinafter called a "Blue Sky
Application") or (iii) in any Authorized Sales Materials, or (b) the omission or
alleged omission to state in the Registration Statement, the Prospectus, any
Preliminary Prospectus used prior to the effective date of the Registration
Statement or any post-effective amendment or supplement to any of them or in any
Blue Sky Application or Authorized Sales Materials a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company will
reimburse each Indemnified Person for any legal or other expenses reasonably
incurred by such Indemnified Person in connection with investigating or
defending such Loss.

8

 

 

Notwithstanding the foregoing provisions of this Section 6.1, the Company will
not be liable in any such case to the extent that any such Loss or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in reliance upon and in conformity with
written information furnished (x) to the Company by the Dealer Manager or (y) to
the Company or the Dealer Manager by or on behalf of any Dealer specifically for
use in the Registration Statement, the Prospectus, any Preliminary Prospectus
used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them, any Blue Sky Application
or any Authorized Sales Materials, and, further, the Company will not be liable
in any such case if it is determined that such Dealer or the Dealer Manager was
at fault in connection with the Loss, expense or action.

The foregoing indemnity agreement of this Section 6.1 is subject to the further
condition that, insofar as it relates to any untrue statement, alleged untrue
statement, omission or alleged omission made in the Prospectus (or amendment or
supplement thereto) that was eliminated or remedied in any subsequent amendment
or supplement thereto, such indemnity agreement shall not inure to the benefit
of an Indemnified Party from whom the person asserting any Losses purchased the
Shares that are the subject thereof, if a copy of the Prospectus as so amended
or supplemented was not sent or given to such person at or prior to the time the
subscription of such person was accepted by the Company, but only if a copy of
the Prospectus as so amended or supplemented had been supplied to the Dealer
Manager or the Dealer prior to such acceptance.

6.2.The Dealer Manager will indemnify and hold harmless the Company, its
officers and directors (including any person named in the Registration
Statement, with his consent, as about to become a director), each other person
who has signed the Registration Statement and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act (the "Company
Indemnified Persons"), from and against any Losses to which any of the Company
Indemnified Persons may become subject, under the Securities Act, the Exchange
Act or otherwise, insofar as such Losses (or actions in respect thereof) arise
out of or are based upon (a) any untrue statement or alleged untrue statement of
a material fact contained (i) in the Registration Statement, the Prospectus, any
Preliminary Prospectus used prior to the effective date of the Registration
Statement or any post-effective amendment or supplement to any of them or
(ii) in any Blue Sky Application or (iii) in any Authorized Sales Materials; or
(b) the omission or alleged omission to state in the Registration Statement, the
Prospectus, any Preliminary Prospectus used prior to the effective date of the
Registration Statement or any post-effective amendment or supplement to any of
them or in any Blue Sky Application or Authorized Sales Materials a material
fact required to be stated therein or necessary to make the statements therein
not misleading, provided that clauses (a) and (b) apply, to the extent, but only
to the extent, that such untrue statement or omission was made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Dealer Manager specifically for use with reference to the Dealer
Manager in the preparation of the Registration Statement, the Prospectus, any
Preliminary Prospectus used prior to the effective date of the Registration
Statement or any post-effective amendment or supplement to any of them or in
preparation of any Blue Sky Application or Authorized Sales Materials; or
(c) any use of sales literature not authorized or approved by the Company or any
use of "broker-dealer use only" materials with members of the public by the
Dealer Manager in the offer and sale of the Shares or any use of sales
literature in a particular jurisdiction if such material bears a legend denoting
that it is not to be used in connection with the sale of Shares to members of
the public in such jurisdiction; or (d) any untrue statement made by the Dealer
Manager or its representatives or agents or omission to state a fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading in connection with the offer and sale of the
Shares; or (e) any material violation of this Agreement; or (f) any failure to
comply with applicable laws governing privacy issues, money laundering abatement
and anti-terrorist financing efforts, including applicable rules of the SEC,
FINRA and the USA PATRIOT Act of 2001; or (g) any other failure to comply with
applicable rules of FINRA or federal or state securities laws and the rules and
regulations promulgated thereunder. The Dealer Manager will reimburse the
aforesaid parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending such Loss, expense or action. This
indemnity agreement will be in addition to any liability that the Dealer Manager
may otherwise have.

9

 

6.3.Each Dealer severally will indemnify and hold harmless the Company, the
Dealer Manager, each of their officers and directors (including any person named
in the Registration Statement, with his consent, as about to become a director),
each other person who has signed the Registration Statement and each person, if
any, who controls the Company or the Dealer Manager within the meaning of
Section 15 of the Securities Act (the "Dealer Indemnified Persons") from and
against any Losses to which a Dealer Indemnified Person may become subject,
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained (i) in the
Registration Statement, the Prospectus, any Preliminary Prospectus used prior to
the effective date of the Registration Statement or any post-effective amendment
or supplement to any of them or (ii) in any Blue Sky Application or (iii) in any
Authorized Sales Materials; or (b) the omission or alleged omission to state in
the Registration Statement, the Prospectus, any Preliminary Prospectus used
prior to the effective date of the Registration Statement or any post-effective
amendment or supplement to any of them or in any Blue Sky Application or
Authorized Sales Materials a material fact required to be stated therein or
necessary to make the statements therein not misleading, provided that clauses
(a) and (b) apply, to the extent, but only to the extent, that such untrue
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company or the Dealer Manager by or on behalf of
the Dealer specifically for use with reference to the Dealer in the preparation
of the Registration Statement, the Prospectus, any Preliminary Prospectus used
prior to the effective date of the Registration Statement or any post-effective
amendment or supplement to any of them or in preparation of any Blue Sky
Application or Authorized Sales Materials; or (c) any use of sales literature
not authorized or approved by the Company or any use of "broker-dealer use only"
materials with members of the public by the Dealer in the offer and sale of the
Shares or any use of sales literature in a particular jurisdiction if such
material bears a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public in such jurisdiction; or (d) any
untrue statement made by the Dealer or its representatives or agents or omission
to state a fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading in connection with the
offer and sale of the Shares; or (e) any material violation of this Agreement or
the Selected Dealer Agreement entered into between the Dealer Manager and the
Dealer; or (f) any failure to comply with applicable laws governing privacy
issues, money laundering abatement and anti-terrorist financing efforts,
including applicable rules of the SEC, FINRA and the USA PATRIOT Act of 2001; or
(g) any other failure to comply with applicable rules of FINRA or federal or
state securities laws and the rules and regulations promulgated thereunder. Each
such Dealer will reimburse each Dealer Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss, expense or action. This indemnity agreement will be in
addition to any liability that such Dealer may otherwise have.

6.4.Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 6, promptly notify in writing the indemnifying party of the commencement
thereof. The failure of an indemnified party to so notify the indemnifying party
will relieve the indemnifying party from any liability under this Section 6 as
to the particular item for which indemnification is then being sought, but not
from any other liability that it may have to any indemnified party. In case any
such action is brought against any indemnified party, and it notifies an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, to the extent it may wish, jointly with any other indemnifying party
similarly notified, to participate in the defense thereof, with separate
counsel. Such participation shall not relieve such indemnifying party of the
obligation to reimburse the indemnified party for reasonable legal and other
expenses (subject to Section 6.5 hereof) incurred by such indemnified party in
defending itself, except for such expenses incurred after the indemnifying party
has deposited funds sufficient to effect the settlement, with prejudice, of the
claim in respect of which indemnity is sought. Any such indemnifying party shall
not be liable to any such indemnified party on account of any settlement of any
claim or action effected without the consent of such indemnifying party. Any
indemnified party shall not be bound to perform or refrain from performing any
act pursuant to the terms of any settlement of any claim or action effected
without the consent of such indemnified party.

10

 

6.5.The indemnifying party shall pay all legal fees and expenses of the
indemnified party in the defense of such claims or actions; provided, however,
that the indemnifying party shall not be obliged to pay legal expenses and fees
to more than one law firm in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against more than one indemnified party. If such claims or actions
are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties are unable to agree on which law firm for which
expenses or fees will be reimbursable by the indemnifying party, then payment
shall be made to the first law firm of record representing an indemnified party
against the action or claim. Such law firm shall be paid only to the extent of
services performed by such law firm and no reimbursement shall be payable to
such law firm on account of legal services performed by another law firm.

7.Survival of Provisions.

7.1.The respective agreements, representations and warranties of the Company and
the Dealer Manager set forth in this Agreement shall remain operative and in
full force and effect regardless of (a) any investigation made by or on behalf
of the Dealer Manager or any Dealer or any person controlling the Dealer Manager
or any Dealer or by or on behalf of the Company or any person controlling the
Company and (b) the acceptance of any payment for the Shares.

7.2.The respective agreements and obligations of the Company and the Dealer
Manager set forth in Sections 3.7, 4.1, 4.4, 4.6, 4.7, 5.3, 6 through 10 and 12
through 13 hereof shall remain operative and in full force and effect regardless
of (a) any investigation made by or on behalf of the Dealer Manager or any
Dealer or any person controlling the Dealer Manager or any Dealer or by or on
behalf of the Company or any person controlling the Company, (b) the acceptance
of any payment for the Shares and (c) the termination of this Agreement.

8.Applicable Law and Invalid Provision.

8.1.This Agreement shall be governed by the laws of the State of Maryland;
provided, however, that causes of action for violations of federal or state
securities laws shall not be governed by this Section 8.1.

8.2.The invalidity or unenforceability of any provision of this Agreement shall
not affect the other provisions hereof, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision was omitted.

9.Counterparts. This Agreement may be executed in any number of counterparts.
Each counterpart, when executed and delivered, shall be an original contract,
but all counterparts, when taken together, shall constitute one and the same
agreement.

10.Successors and Assigns.

10.1.This Agreement shall inure to the benefit of and be binding upon the Dealer
Manager and the Company and their respective successors and permitted assigns.
This Agreement shall inure to the benefit of the Dealers to the extent set forth
in Sections 1, 3 and 6 hereof. Nothing in this Agreement is intended or shall be
construed to give to any other person any right, remedy or claim, except as
otherwise specifically provided herein.

10.2.No party shall assign this Agreement or any right, interest or benefit
under this Agreement without the prior written consent of the other party.

11

 



11.Amendments. This Agreement may only be amended by the written agreement of
the Dealer Manager and the Company, except as set forth in Section 5 hereof.

12.Term. Any party to this Agreement shall have the right to terminate this
Agreement on 60 days’ written notice or immediately upon notice to the other
party in the event that such other party shall have failed to comply with any
material provision hereof. If not sooner terminated, the Dealer Manager’s agency
and this Agreement shall terminate upon termination of the Offering Period
without obligation on the part of the Dealer Manager or the Company, except as
set forth in this Agreement. Upon termination of this Agreement, (a) the Company
shall pay to the Dealer Manager all accrued amounts payable under Section 5
hereof at such time as such amounts become payable and (b) the Dealer Manager
shall promptly deliver to the Company all records and documents in its
possession that relate to the Offering and that are not designated as "dealer"
copies.

13.Customer Complaints. Each party herby agrees to promptly provide to the other
party copies of any written or otherwise documented complaints from customers of
the Dealer Manager or any Dealer received by such party relating in any way to
the Offering (including, but not limited to, the manner in which the Shares are
offered by the Dealer Manager or the Dealer).

14.No Partnership. Nothing in this Agreement shall be construed or interpreted
to constitute the Dealer Manager as in association with or in partnership with
the Company; instead, this Agreement shall only constitute the Dealer Manager as
a dealer authorized by the Company to sell and to manage the sale by others of
the Shares according to the terms set forth in the Registration Statement and
the Prospectus as amended or supplemented and in this Agreement.

15.Submission of Orders.

15.1.Those persons who purchase Shares will be instructed by the Dealer Manager
or the Dealer to make their checks payable to "People's United Bank, as escrow
agent for Plymouth Opportunity REIT, Inc." or, after the Minimum Offering has
been achieved, to the Company. The Dealer Manager, any agent of the Dealer
Manager and any Dealer receiving a check not conforming to the foregoing
instructions shall return such check directly to such subscriber not later than
the end of the next business day following its receipt. Checks received by the
Dealer Manager, any agent of the Dealer Manager or a Dealer that conform to the
foregoing instructions shall be transmitted for deposit pursuant to one of the
methods described in this Section 15.

15.2.Where, pursuant to a Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and checks are received from subscribers, checks will be transmitted
by the end of the next business day following receipt by the Dealer for deposit
to the escrow agent for the Company or, after the Minimum Offering has been
achieved, to the Company or its agent.

15.3.Where, pursuant to a Dealer’s internal supervisory procedures, final
internal supervisory review is conducted at a different location, checks will be
transmitted by the end of the next business day following receipt by the Dealer
to the office of the Dealer conducting such final internal supervisory review
(the "Final Review Office"). The Final Review Office will in turn by the end of
the next business day following receipt by the Final Review Office, transmit
such checks for deposit to the escrow agent for the Company or, after the
Minimum Offering has been achieved, to the Company or its agent.

12

 

15.4.Where the Dealer Manager (or its agent) receives investor proceeds, checks
will be transmitted by the Dealer Manager (or its agent) for deposit to the
escrow agent for the Company or, after the Minimum Offering has been achieved,
to the Company or its agent as soon as practicable but in any event by noon of
the business day immediately following receipt by the Dealer Manager (or its
agent).

[signature page follows]

13

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.

Very truly yours,

 

PLYMOUTH OPPORTUNITY REIT, INC.

 

 

By: /s/ Jeffrey L. Witherell

Name: Jeffrey L. Witherell

Title: Chief Executive Officer

 

Accepted and agreed as of
the date first above written.

PLYMOUTH REAL ESTATE CAPITAL LLC

 

 

By: /s/ Frank Chandler

Name: Frank Chandler

Title: President

 

14

 

EXHIBIT A

PLYMOUTH OPPORTUNITY REIT, INC.

Up to 65,000,000 Shares of Common Stock

FORM OF SELECTED DEALER AGREEMENT

Ladies and Gentlemen:

Plymouth Real Estate Capital LLC, as the dealer manager (the "Dealer Manager")
for Plymouth Opportunity REIT, Inc. (the "Company"), a Maryland corporation,
invites you (the "Dealer") to participate in the distribution of shares of
common stock (the "Shares") of the Company subject to the following terms.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Dealer Manager Agreement between the Dealer Manager and the Company,
dated November 1, 2011, in the form attached hereto as Exhibit A (the "Dealer
Manager Agreement").

I.Dealer Manager Agreement

By your acceptance of this Agreement, you will become one of the Dealers
referred to in the Dealer Manager Agreement and will be entitled and subject to
the provisions contained in such Dealer Manager Agreement related to the
Dealers, including the representations and warranties of the Company contained
in Section 1 of the Dealer Manager Agreement and the indemnification provisions
contained in Section 6 of the Dealer Manager Agreement, including specifically
the provisions of such Dealer Manager Agreement (Section 6.3) wherein each
Dealer severally agrees to indemnify and hold harmless the Company, the Dealer
Manager and each their officers and directors (including any person named in the
Registration Statement, with his consent, as about to become a director), each
person who signed the Registration Statement and each person, if any, who
controls the Company and the Dealer Manager within the meaning of Section 15 the
Securities Act of 1933, as amended (the "Securities Act"). The indemnification
agreements contained in Section 6 of the Dealer Manager Agreement shall survive
the termination of this Agreement and the Dealer Manager Agreement.

II.Submission of Orders

Those persons who purchase Shares will be instructed by the Dealer to make their
checks payable to "People's United Bank, as escrow agent for Plymouth
Opportunity REIT, Inc." or, after the Minimum Offering has been achieved, to the
Company. The Dealer will return any check it receives not conforming to the
foregoing instructions directly to such subscriber not later than the end of the
next business day following its receipt. Checks received by the Dealer that
conform to the foregoing instructions shall be transmitted for deposit pursuant
to one of the following methods:

Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and checks are received from subscribers, checks will be transmitted
by the end of the next business day following receipt by the Dealer for deposit
to an escrow agent for the Company or, after the Minimum Offering has been
achieved, to the Company or its agent.

Where, pursuant to the Dealer’s internal supervisory procedures, final internal
supervisory review is conducted at a different location, checks will be
transmitted by the end of the next business day following receipt by the Dealer
to the office of the Dealer conducting such final internal supervisory review
(the "Final Review Office"). The Final Review Office will in turn by the end of
the next business day following receipt by the Final Review Office transmit such
checks for deposit to the escrow agent for the Company or, after the Minimum
Offering has been achieved, to the Company or its agent.

A-1

 

 

III.Pricing

Except as otherwise provided in the "Plan of Distribution" section of the
Prospectus (as amended and supplemented), the Shares are to be sold at a per
Share cash price of $10.00.

Upon the terms set forth in the Prospectus, pursuant to the Company’s volume
discount program, Shares shall be sold at reduced prices in accordance with the
following table, which may be amended and supplemented by the Prospectus:

Dollar Volume Shares Purchased  Price Per
Share to
Investor  $               0          to            $ 99,999  $10.00  $  
100,000           to            $249,999  $9.90  $   250,000          
to            $999,999  $9.80  $   1,000,000        to            $4,999,999 
$9.70  $   5,000,000        and above  $9.60 

 

IV.Dealer’s Commissions

Except for discounts described below or as otherwise provided in the "Plan of
Distribution" section of the Prospectus (as amended and supplemented), the
Dealer’s selling commission applicable to the public offering price of the
Shares sold by the Dealer, which it is authorized to sell hereunder, is as
follows:

   Selling Commissions     Primary
Offering
Shares   DRP  Sales through a Dealer earning transaction-based compensation 
 4%    0.0% 

The preceding commission (for the Dealer distribution channel) shall be adjusted
for sales under the volume discount program in accordance with the following
table, which may be amended and supplemented by the Prospectus:

Dollar Volume Shares Purchased 

Sales

Commissions

(Based on $10.00

Price Per Share)

  

Dealer

Manager Fee

(Based on $10.00

Price Per Share)

  $              0           to            $ 99,999   4%    1%  $ 
100,000            to            $249,999   3%    1%  $  250,000           
to            $999,999   2%    1%  $  1,000,000         to           
$4,999,999   1%    1%  $  5,000,000         and above   0%    1% 

 

The reduced selling commission and dealer manager fee will apply to the entire
purchase. All commission rates and dealer manager fees are calculated assuming a
price per share of $10.00.

All selling commissions shall be based on Shares sold by the Dealer and accepted
and confirmed by the Company, which commission will be paid by the Dealer
Manager. For these purposes, a "sale of Shares" shall occur if and only if a
transaction has closed with a subscriber for Shares pursuant to all applicable
offering and subscription documents, payment for the Shares has been received in
full in the manner provided in Section II hereof, the Company has accepted the
subscription agreement of such subscriber and the Company has thereafter
distributed the commission to the Dealer Manager in connection with such
transaction. The Dealer affirms that the Dealer Manager’s liability for
commissions payable is limited solely to the proceeds of commissions receivable
from the Company and the Dealer hereby waives any and all rights to receive
payment of commissions due until such time as the Dealer Manager is in receipt
of the commission from the Company.

A-2

 

In addition, upon the terms set forth herein or in the Prospectus (as amended
and supplemented), the Dealer Manager may agree to reallow to any Dealer a
portion of its dealer manager fee pursuant to a separate marketing fee
agreement. The Dealer Manager or, in certain cases at the option of the Company,
the Company, will pay or reimburse bona fide invoiced due diligence expenses of
the Dealer unless such payment would cause the aggregate of such reimbursements
to the Dealer and other broker-dealers, together with all other organization and
offering expenses, to exceed 15% of the Company’s gross proceeds from the
Offering.

The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, the Dealer’s interest in the Offering is
limited to such commission from the Dealer Manager and the Dealer’s indemnity
referred to in Section 6 of the Dealer Manager Agreement and that the Company is
not liable or responsible for the direct payment of such commission to the
Dealer.

V.Payment

Payment of selling commissions or any reallowance of a portion of the Dealer
Manager fee will be made by the Dealer Manager (or by the Company as provided in
the Dealer Manager Agreement) to the Dealer within 30 days of the receipt by the
Dealer Manager of the gross commission payments from the Company. Dealer
acknowledges that, if the Company pays selling commissions to the Dealer
Manager, the Company is relieved of any obligation for selling commissions to
the Dealer. The Company may rely on and use the preceding acknowledgment as a
defense against any claim by the Dealer for selling commissions the Company pays
to the Dealer Manager but that Dealer Manager fails to remit to the Dealer.

VI.Right to Reject Orders or Cancel Sales

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company. The Dealer agrees
that the Company, in its sole and absolute discretion, may accept or reject any
subscription, in whole or in part, for any reason whatsoever, and no commission
will be paid to the Dealer with respect to the portion of any subscription that
is rejected. Orders not accompanied by a Subscription Agreement with the
signature page and the required check in payment for the Shares may be rejected.
Issuance and delivery of the Shares will be made only after actual receipt of
payment therefor. If any check is not paid upon presentment, or if the Company
is not in actual receipt of clearinghouse funds or cash, certified or cashier’s
check or the equivalent in payment for the Shares, the Company reserves the
right to cancel the sale without notice. In the event an order is rejected,
canceled or rescinded for any reason, the Dealer agrees to return to the Dealer
Manager any commission theretofore paid with respect to such order within 30
days thereafter and, failing to do so, the Dealer Manager shall have the right
to offset amounts owed against future commissions due and otherwise payable to
the Dealer.

VII.Covenants of the Dealer

The Dealer covenants and agrees with the Dealer Manager and the Company that:

7.1The Dealer will use its best efforts to sell the Shares for cash on the terms
and conditions set forth in this Agreement and the Prospectus as amended and
supplemented.

7.2In connection with the Dealer’s participation in the offer and sale of Shares
(including, without limitation, all initial and additional subscriptions for
Shares and any resales and transfers of Shares), the Dealer will comply with all
requirements and obligations imposed upon it by (a) the Securities Act, the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the rules
and regulations of the SEC promulgated under both such acts; (b) all applicable
state securities laws and regulations as from time to time in effect; (c) the
applicable rules of FINRA, including, but not in any way limited to, Rule 2730,
Rule 2740, Rule 2420, Rule 2440 and Rule 2750 of the NASD Conduct Rules and
FINRA Rule 2310; (d) all applicable rules and regulations relating to the
suitability of investors, including, without limitation, the provisions of
Articles III.C. and III.E of the Statement of Policy regarding Real Estate
Investment Trusts of the North American Securities Administrators Association,
Inc. (the "NASAA Guidelines"); (e) any other state and federal laws and
regulations applicable to the Offering, the sale of Shares or the activities of
the Dealer pursuant to this Agreement, including without limitation the privacy
standards and requirements of state and federal laws, including the
Gramm-Leach-Bliley Act of 1999, and the laws governing money laundering
abatement and anti-terrorist financing efforts, including the applicable rules
of the SEC and FINRA, the Bank Secrecy Act, as amended, the USA PATRIOT Act of
2001, and regulations administered by the Office of Foreign Asset Control at the
Department of the Treasury; and (f) this Agreement and the Prospectus as amended
and supplemented.





A-3

 

7.3The Dealer will not offer Shares in any jurisdiction unless and until (a) the
Dealer has been advised in writing by the Company or the Dealer Manager that the
Shares are either registered in accordance with, or exempt from, the securities
laws of such jurisdiction and (b)the Dealer has all required licenses and
registrations to offer shares in that jurisdiction.

7.4The Dealer will offer Shares (both at the time of an initial subscription and
at the time of any additional subscription, including initial enrollments and
increased participations in the DRP) only to persons who meet the financial
qualifications and suitability standards set forth in the Prospectus as amended
or supplemented or in any suitability letter or memorandum sent to the Dealer by
the Company or the Dealer Manager. Nothing contained in this section shall be
construed to relieve the Dealer of the Dealer’s suitability obligations under
Rule 2310 of the NASD Conduct Rules or FINRA Rule 2310. Dealer shall not
purchase any Shares for a discretionary account without obtaining the prior
written approval of Dealer’s customer and his or her signature on a subscription
agreement.

7.5The Dealer agrees to comply with the record-keeping requirements imposed by
(a) federal and state securities laws and the rules and regulations thereunder,
(b) the applicable rules of FINRA and (c) the NASAA Guidelines, including the
requirement to maintain records (the "Suitability Records") of the information
used to determine that an investment in Shares is suitable and appropriate for
each subscriber for a period of six years from the date of the sale of the
Shares. The Dealer further agrees to make the Suitability Records available to
the Dealer Manager and the Company upon request and to make them available to
representatives of the SEC and FINRA and applicable state securities
administrators upon the Dealer’s receipt of a subpoena or other appropriate
document request from such agency.

7.6The Dealer will provide the Dealer Manager with such information relating to
the offer and sale of the Shares by it as the Dealer Manager may from time to
time reasonably request or as may be requested to enable the Dealer Manager or
the Company, as the case may be, to prepare such reports of sale as may be
required to be filed under applicable federal or state securities laws and the
rules and regulations thereunder.

7.7The Dealer agrees to be bound by the terms of the Escrow Agreement dated
March 20, 2011 among People's United Bank, as escrow agent, the Dealer Manager
and the Company, and the Dealer further agrees that it will not represent or
imply that People's United Bank, as the escrow agent identified in the
Prospectus, has investigated the desirability or advisability of an investment
in the Company or has approved, endorsed or passed upon the merits of the Shares
or of the Company, nor will the Dealer use the name of said escrow agent in any
manner whatsoever in connection with the offer or sale of the Shares other than
by acknowledgment that it has agreed to serve as escrow agent.

VIII.Prospectus and Sales Literature

The Dealer is not authorized or permitted to give, and will not give, any
information or make any representation (written or oral) concerning the Shares
except as set forth in the Prospectus as amended and supplemented or in the
Authorized Sales Materials. The Dealer Manager will supply Dealer with
reasonable quantities of the Prospectus, including amendments of and supplements
to the Prospectus, and any Authorized Sales Materials, for delivery to
investors, and Dealer will deliver a copy of the Prospectus, including any
amendments and supplements thereto, as required by the Securities Act, the
Exchange Act and the rules and regulations promulgated under both. The Dealer
agrees that (a) it will deliver a copy of the Prospectus as amended and
supplemented to each investor to whom an offer is made prior to or
simultaneously with the first solicitation of an offer to sell the Shares to an
investor and (b) it will not send or give any Authorized Sales Materials to an
investor unless the Authorized Sales Materials are accompanied by or preceded by
the Prospectus as amended and supplemented.

A-4

 

Except for the Authorized Sales Materials, the Company has not authorized the
use of any supplemental literature or sales materials in connection with the
Offering and the Dealer agrees not to use any material unless it has been
authorized by the Company and provided to the Dealer by the Dealer Manager.
Dealer agrees that it will not show or give to any investor or prospective
investor or reproduce any material or writing that is supplied to it by the
Dealer Manager and marked "broker-dealer use only" or otherwise bearing a legend
denoting that it is not to be used in connection with the sale of Shares to
members of the public. The Dealer agrees that it will not show or give to any
investor or prospective investor in a particular jurisdiction any material or
writing that is supplied to it by the Dealer Manager if such material bears a
legend denoting that it is not to be used in connection with the sale of Shares
to members of the public in such jurisdiction. The Dealer agrees that it will
not use in connection with the offer or sale of Shares any material or writing
that relates to another company supplied to it by the Company or the Dealer
Manager bearing a legend that states that such material may not be used in
connection with the offer or sale of any securities of the Company.

The Dealer agrees to furnish a copy of the Prospectus (as amended and
supplemented) required for compliance with the provisions of federal and state
securities laws and the rules and regulations thereunder, including Rule 15c2-8
under Exchange Act. Regardless of the termination of this Agreement, the Dealer
will deliver a Prospectus (as amended and supplemented) in transactions in the
Shares for a period of 90 days from the effective date of the Registration
Statement or such other period as may be required by the Exchange Act or the
rules and regulations thereunder.

IX.License and Association Membership

The Dealer represents and warrants to the Company and the Dealer Manager that it
is a properly registered or licensed broker-dealer, duly authorized to offer and
sell Shares under federal securities laws and regulations and the securities
laws and regulations of all states where it offers or sells Shares and that it
is a member of FINRA in good standing. This Agreement shall automatically
terminate if the Dealer ceases to be a member of FINRA in good standing or is
subject to a FINRA suspension or if the Dealer’s registration or license under
the Exchange Act or any state securities laws or regulations is terminated or
suspended; the Dealer agrees to notify the Dealer Manager immediately if any of
these events occur.

X.Anti-Money Laundering Compliance Programs

The Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that the Dealer has established and implemented
an anti-money laundering and customer identification compliance program ("AML
Program") in accordance with applicable laws and regulations, including federal
and state securities laws, applicable rules of FINRA, and the Bank Secrecy Act,
Title 31 U.S.C. Sections 5311- 5355, as amended by the USA PATRIOT Act of 2001,
and related regulations (31 C.F.R. Part 103), and will continue to maintain its
AML Program consistent with applicable laws and regulations during the term of
this Agreement.

In accordance with these applicable laws and regulations and its AML Program,
the Dealer agrees to verify the identity of its new customers; to maintain
customer records; to check the names of new customers against government watch
lists, including the Office of Foreign Asset Control’s (OFAC) list of Specially
Designated Nationals and Blocked Persons. Additionally, Dealer will monitor
account activity to identify patterns of unusual size or volume, geographic
factors and any other "red flags" described in the USA PATRIOT Act as potential
signals of money laundering or terrorist financing. The Dealer will submit to
the Financial Crimes Enforcement Network any required suspicious activity
reports about such activity and further will disclose such activity to
applicable federal and state law enforcement when required by law. Upon request
by the Dealer Manager at any time, the Dealer hereby agrees to furnish (a) a
copy of its AML Program to the Dealer Manager for review, and (b) a copy of the
findings and any remedial actions taken in connection with the Dealer’s most
recent independent testing of its AML Program.

A-5

 

 

XI.Effectiveness, Termination and Amendment

This Agreement shall become effective upon the execution hereof by the Dealer
and the receipt of this executed Agreement by the Dealer Manager. The Dealer
will immediately suspend or terminate its offer and sale of Shares upon the
request of the Company or the Dealer Manager at any time and will resume its
offer and sale of Shares hereunder upon subsequent request of the Company or the
Dealer Manager. In addition to termination pursuant to Section IX hereof, any
party may terminate this Agreement by written notice, which termination shall be
effective 48 hours after such notice is given. Upon the sale of all of the
Shares or the termination of the Dealer Manager Agreement, this Agreement shall
terminate without obligation on the part of the Dealer or the Dealer Manager,
except as set forth in this Agreement. The indemnification agreements contained
in Section 6 of the Dealer Manager Agreement shall survive the termination of
this Agreement and the Dealer Manager Agreement, and the respective agreements
and obligations of the Dealer Manager and the Dealer set forth in Sections IV,
V, VI, 7.2, 7.5, 7.6, VIII and XI through XXI hereof shall remain operative and
in full force and effect regardless of the termination of this Agreement.

This Agreement may be amended at any time by the Dealer Manager by written
notice to the Dealer. Any such amendment shall be deemed accepted by the Dealer
upon the Dealer placing an order for the sale of Shares after it has received
such notice.

XII.Privacy Laws

The Dealer Manager and the Dealer (each referred to individually in this section
as a "party") agree as follows:

12.1Each party agrees to abide by and comply in all respects with (a)the privacy
standards and requirements of the Gramm-Leach-Bliley Act of 1999 ("GLBA") and
applicable regulations promulgated thereunder, (b) the privacy standards and
requirements of any other applicable federal or state law, including the Fair
Credit Reporting Act ("FCRA") and (c) its own internal privacy policies and
procedures, each as may be amended from time to time.

12.2The Dealer shall not disclose nonpublic personal information (as defined
under the GLBA) of all customers who have opted out of such disclosures, except
to service providers (when necessary and as permitted under the GLBA) or as
otherwise required by applicable law.

12.3Except as expressly permitted under the FCRA, the Dealer shall not disclose
any information that would be considered a "consumer report" under the FCRA.

12.4The Dealer shall be responsible for determining which customers have opted
out of the disclosure of nonpublic personal information by periodically
reviewing and, if necessary, retrieving a list of such customers (the "List") to
identify customers that have exercised their opt-out rights. In the event either
party expects to use or disclose nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law, that party must first consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.

XIII.Customer Complaints

Each party agrees to promptly provide to the other party copies of any written
or otherwise documented complaints from customers of the Dealer received by such
party relating in any way to the Offering (including, but not limited to, the
manner in which the Shares are offered by the Dealer).

A-6

 

 

XIV.Notice

All notices to the Dealer Manager shall be in writing addressed to the Dealer
Manager at the address set forth below. All notices to the Dealer shall be in
writing addressed to the Dealer at the address specified by the Dealer at the
end of this Agreement. Notices addressed to the intended recipient as described
above will be duly given (a) when personally delivered or by commercial
messenger, (b) one business day following deposit with a recognized overnight
courier service, provided such deposit occurs prior to the deadline imposed by
such service for overnight delivery or (c) when transmitted to Dealer, if sent
by facsimile copy (provided confirmation of receipt is received by sender) or
electronic transmission (e-mail) and in each case such notice is also followed
contemporaneously by the method provided under either (a) or (b) above.

To the Dealer Manager:

Plymouth Real Estate Capital LLC

Two Liberty Square, 10th Floor

Boston, Massachusetts 02109

Facsimile: (617) 340-2404

 

XV.Confirmation

The Dealer Manager hereby acknowledges that the Dealer Manager has assumed the
duty to confirm on behalf of the Dealers all orders for purchases of Shares
accepted by the Company. Such confirmations will comply with the rules of the
SEC and FINRA and will comply with the applicable laws of such other
jurisdictions to the extent that the Dealer Manager is advised of such laws in
writing by the Dealer.

XVI.Entire Agreement

This Agreement and the exhibits hereto are the entire agreement of the parties
and supersede all prior agreements, if any, relating to the subject matter
hereof between the parties hereto.

XVII.Successors and Assigns

No party shall assign this Agreement or any right, interest or benefit under
this Agreement without the prior written consent of the other party. This
Agreement shall be binding upon the Dealer Manager and the Dealer and their
respective successors and permitted assigns.

XVIII.Arbitration, Attorney’s Fees, Jury Trial and Applicable Law

In the event of a dispute concerning any provision of this Agreement (including
any provisions of the Dealer Manager Agreement incorporated into this
Agreement), either party may require the dispute to be submitted to binding
arbitration, conducted on a confidential basis, under the then current
commercial arbitration rules of FINRA or the American Arbitration Association
(at the discretion of the party requesting arbitration) in accordance with the
terms of this Agreement (including the governing law provisions of this section)
and pursuant to the Federal Arbitration Act (9 U.S.C. §§ 1 – 16). The parties
will request that the arbitrator or arbitration panel ("Arbitrator") issue
written findings of fact and conclusions of law. The Arbitrator shall not be
empowered to make any award or render any judgment for punitive damages, and the
Arbitrator shall be required to follow applicable law in construing this
Agreement, making awards, and rendering judgments. The decision of the
arbitration panel shall be final and binding, and judgment upon any arbitration
award may be entered by any court having jurisdiction. All arbitration hearings
will be held at the Boston FINRA District Office or at another mutually agreed
upon site. The parties may agree on a single arbitrator, or, if the parties
cannot so agree, each party will have the right to choose one arbitrator, and
the selected arbitrators will choose a third arbitrator. Each arbitrator must
have experience and education that qualify him or her to competently address the
specific issues to be designated for arbitration. Notwithstanding the preceding,
no party will be prevented from immediately seeking provisional remedies in
courts of competent jurisdiction, including but not limited to, temporary
restraining orders and preliminary injunctions, but such remedies will not be
sought as a means to avoid or stay arbitration. Except as provided otherwise in
Section 6 of the Dealer Manager Agreement, in any action or arbitration to
enforce the provisions of this Agreement or to secure damages for its breach,
the prevailing party shall recover its costs and reasonable attorney’s fees.
Each party to this Agreement hereby waives a trial by jury in any legal action
or proceeding relating to this Agreement. This Agreement shall be construed
under the laws of the State of Maryland; provided, however, that the governing
law for causes of action for violations of federal or state securities law shall
be governed by the applicable federal or state securities law.

A-7

 



XIX.Severability

The invalidity or unenforceability of any provision of this Agreement shall not
affect the other provisions hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision was omitted.

XX.Counterparts

This Agreement may be executed in any number of counterparts. Each counterpart,
when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same agreement.

XXI.No Partnership

Nothing in this Agreement shall be construed or interpreted to constitute the
Dealer as an employee, agent or representative of, or in association with or in
partnership with, the Dealer Manager, the Company or the other Dealers; instead,
this Agreement shall only constitute the Dealer as a dealer authorized by the
Dealer Manager to sell the Shares according to the terms set forth in the
Registration Statement and the Prospectus as amended and supplemented and in
this Agreement.

[signature page follows]



A-8

 




      THE DEALER MANAGER:                     Attest:     PLYMOUTH REAL ESTATE
CAPITAL LLC                     By:     By:   Name:     Name:   Title:    
Title:  

 

 

We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions set forth therein. We hereby represent that the list below of
jurisdictions in which we are registered or licensed as a broker or dealer and
are fully authorized to sell securities is true and correct, and we agree to
advise you of any change in such list during the term of this Agreement.

1. Identity of Dealer:      
Name:__________________________________________________________________________________
      Type of entity:
___________________________________________________________________________  
                                                                (corporation,
partnership or proprietorship)       Organized in the State of:
___________________________________________________________________  
                                                                                           (State)
      Licensed as broker-dealer in the following States:
________________________________________________      
______________________________________________________________________________________
      Tax I.D. #:
______________________________________________________________________________  
  2. Person to receive notice pursuant to Section XIV:       Name:
__________________________________________________________________________________
      Company:
_______________________________________________________________________________
      Address:
________________________________________________________________________________
      City, State and Zip Code: Telephone No.: (    )
____________________________________________________       Telefax No.: (   )
__________________________________________________________________________      
E-mail Address:
__________________________________________________________________________

 

A-9

 

 

AGREED TO AND ACCEPTED BY THE DEALER:       (Dealer’s Firm Name)     By:  
Authorized Signature     Title:        

 

 



A-10

